PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and Respondent's Answer.
Claimant seeks to recover $18,205.75 for equipment, installation services, maintenance services, and professional services rendered to Respondent, but for which Claimant has not received payment.
In its Answer, Respondent admits the validity of the claim as well as the amount of $14,766.66. Respondent states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid. Claimant agrees that the amount of $14,766.66 is fair and reasonable, and is willing to accept it as full satisfaction for this claim.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $14,766.66.
Award of $14,766.66.